Citation Nr: 1402042	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-12 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2. Whether new and material evidence has been received to reopen a claim for service connection for a left hip disorder.

3. Whether new and material evidence has been received to reopen a claim for service connection for headaches.

4. Whether new and material evidence has been received to reopen a claim for service connection for viral gastroenteritis.

5. Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right knee disorder.

6. Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected right knee disorder.

7. Entitlement to service connection for headaches.

8. Entitlement to service connection for viral gastroenteritis.

9. Entitlement to an increased rating for service-connected instability of the right knee, rated 10 percent disabling.

10. Entitlement to an increased rating for service-connected right knee retropatellar pain syndrome, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to April 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A hearing was held on March 7, 2013, by means of video conferencing equipment with the appellant in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the electronic claims file, "Virtual VA."

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The issue of whether new and material evidence has been received to reopen the claim for service connection for a left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a low back disorder, left hip disorder, headaches, and viral gastroenteritis, as well as the issues of entitlement to increased ratings for right knee instability and right knee retropatellar pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The September 1999 rating decision that denied service connection for a low back disability and viral gastroenteritis and denied reopening the claims for service connection for a left hip disorder and headaches is final.

2. New and material evidence has been received since the September 1999 rating decision that denied service connection for a low back disability and viral gastroenteritis and denied reopening the claims for service connection for a left hip disorder and headaches.


CONCLUSIONS OF LAW

1. The September 1999 rating decision that denied service connection for a low back disability and viral gastroenteritis and denied reopening the claims for service connection for a left hip disorder and headaches is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).

2. New and material evidence has been received since the September 1999 rating decision and the claims for service connection for a low back disorder, left hip disorder, headaches, and viral gastroenteritis are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Considering the favorable outcome detailed below as to reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In November 1995, the RO denied service connection for a left hip disorder and headaches because the Veteran did not present evidence of a current disability.  The Veteran submitted a notice of disagreement and the RO issued a statement of the case.  She did not perfect her appeal by submitting a timely substantive appeal and the rating decision became final.

The Veteran filed to reopen her claims for service connection for a left hip disorder and headaches and filed for service connection for a back disorder and a stomach disorder in March 1997.  In September 1999, the RO found that new and material evidence had not been submitted to reopen the claims for service connection for the left hip disorder and headaches.  The RO also denied service connection for a low back disorder because the Veteran did not submit evidence of a current chronic disorder.  Regarding the stomach condition, viral gastroenteritis, the RO acknowledged that the Veteran had treatment during service and in 1996, subsequent to service, but found that she did not present evidence of a current chronic disorder and denied the claim.  The Veteran submitted a notice of disagreement with the claims related to the back, hip, and gastrointestinal disorder.  She also submitted new evidence which showed several complaints and treatment for back pain and an episode of gastritis in November 1999.  In October 2000, the RO issued a statement of the case denying reopening her claim for service connection for a left hip disorder because she presented no new and material evidence of a current disability and failed to report for scheduled VA examinations.  The RO denied the claim for service connection for a low back disorder because she did not present evidence of a current disability and failed to report for scheduled VA examinations.  The RO denied the claim for service connection for viral gastroenteritis, finding that while she submitted new evidence of a current diagnosis, she failed to report for a VA examination scheduled to determine the nature and etiology of her disorder.  The Veteran did not submit a VA Form 9, substantive appeal.  The next correspondence received from the Veteran was received in May 2006, more than one year after the RO's issuance of the September 1999 rating decision; therefore, the September 1999 rating decision is final.

Since the September 1999 rating decision, the Veteran has submitted lay statements, private treatment records, VA treatment records, and personal testimony.  The newly submitted treatment records show that the Veteran has a current back disorder and that the back disorder and left hip disorder are possibly related to the Veteran's service-connected right knee disorder.  As such, the Board finds that new and material evidence has been submitted since it shows current low back and left hip disorders that are possibly linked to the Veteran's service-connected right knee disorder.  Thus, these claims are reopened for consideration on the merits.

Regarding the headaches, the Board finds that the Veteran has presented evidence of a current chronic headache disorder.  Since the holding in Shade is low and the Veteran's claim was originally denied because she did not present evidence of a current chronic disability, the Board finds that the claim should be reopened for consideration on the merits.  24 Vet. App. 110.

Regarding viral gastroenteritis, the Board finds that the Veteran has presented evidence of current symptoms of a gastrointestinal disorder.  While treatment records do not show a current gastrointestinal disorder, the Veteran testified before the Board that she has gastritis due to the use of pain relievers.  She said she takes medicine such as TUMS weekly to block acid and reduce pain.  She also claimed that birth control pills taken during her period of active service could cause abdominal pain and stomach problems.  She stated that she has had symptoms of a gastrointestinal disorder since service.  In this case, the Veteran is competent to report symptoms such as pain, acid reflux, and her self-treatment with over-the-counter medicines such as TUMS.  For the purpose of reopening her claim, her statements are presumed credible.  Justus, 3 Vet. App. 510, 513; Meyer, 9 Vet. App. at 429; King, 5 Vet. App. at 21.  Accordingly, since the Veteran's testimony shows that she may have a current gastrointestinal disorder, the Board finds that new and material evidence has been submitted and that the claim must be reopened for consideration on the merits.

As discussed below, a remand is required for additional development on each of the claims addressed herein before the Board can issue a decision on this matter.






ORDER

New and material evidence has been received to reopen the claims of entitlement to service connection for a low back disorder, left hip disorder, headaches, and viral gastroenteritis and the claims are reopened.


REMAND

The Veteran seeks service connection for low back and left hip disorders.  As noted above, the Veteran submitted treatment records from a VA provider indicating that her low back and left hip disorders could be secondary to her service-connected right knee disorder.  Since a VA examination has not been provided to determine the nature and etiology of the Veteran's low back and left hip disorders, and in light of the February 2013 letter, the Board finds that a VA examination must be scheduled before the Board can adjudicate the Veteran's claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks service connection for headaches and viral gastroenteritis.  Because service treatment records document complaints or treatment of these conditions, and because the Veteran has a current diagnosis or symptoms of these disabilities, the Board finds that a VA examination should be provided to determine the nature and etiology of her headaches and gastrointestinal disorder, claimed as viral gastroenteritis.  Id.

The Veteran seeks an increased rating for her service-connected right knee disability.  She has been awarded separate ratings for instability of the right knee and limitation of flexion.  The Veteran was afforded a VA examination in December 2006.  Subsequently, she had surgery on her right knee in November 2008 and VA awarded her a temporary total rating for surgical treatment necessitating convalescence.  A VA examination has not been provided since her surgery.  As such, the Board finds that a remand is warranted to afford the Veteran a new VA examination to determine the current severity of her service-connected right knee disability.

Finally, review of the claims file shows that the Veteran has submitted copies of treatment records from VA facilities.  It appears that VA last obtained treatment records from VA medical centers in July 2004.  To ensure that all VA treatment records have been obtained and associated with the claims file, on remand the RO/AMC should request copies of all VA treatment records dated since July 2004 and associate the records with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated since July 2004 and all outstanding private medical records identified by the Veteran that are relevant to the claims being remanded.  If the requested records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that she can make an attempt to obtain those records on her own behalf.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed low back and left hip disorders.  The Veteran's claims file and any pertinent records on Virtual VA or VBMS must be provided to the examiner and he or she must indicate review of these items in the examination report.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to the following:

(a) Identify all disorders of the low back and left hip that have been diagnosed since May 2006.

(b) For each low back and hip diagnosis provided, opine whether it is as least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise etiologically related to the Veteran's military service, to include any injuries or reported symptoms documented in the service treatment records, or had onset due to the service-connected right knee disability, and/or has been aggravated by (permanently increased in severity beyond the natural progress of the disorder) the service-connected right knee disability.

In rendering the opinion, the examiner must consider the lay statements from the Veteran.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any headache or migraine disorder.  The Veteran's claims file and any pertinent records on Virtual VA or VBMS must be provided to the examiner and he or she must indicate review of these items in the examination report.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to the following:

(a) Identify all headache or migraine disorders that have been diagnosed since May 2006.  

(b) For each disorder identified, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise etiologically related to the Veteran's military service, to include any injuries or reported symptoms documented in the service treatment records.

In rendering the opinion, the examiner must consider the lay statements from the Veteran.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any gastrointestinal disorder, to include viral gastroenteritis.  The Veteran's claims file and any pertinent records on Virtual VA or VBMS must be provided to the examiner and he or she must indicate review of these items in the examination report.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to the following:

(a) Identify all gastrointestinal disorders that have been diagnosed since May 2006.

(b) For each disorder identified, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise etiologically related to the Veteran's military service, to include any injuries or reported symptoms documented in the service treatment records.

In rendering the opinion, the examiner must consider the lay statements from the Veteran.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5. Schedule the Veteran for an appropriate VA examination to determine the current severity and all manifestations associated with the service-connected right knee disability.  The claims file and any pertinent records on Virtual VA or VBMS must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing, and evaluations should be completed and the examiner must identify all symptomatology associated with the right knee disability.

The examiner must provide the range of motion of the right knee in degrees and indicate whether there is objective evidence of pain on motion.  Also indicate whether the right knee exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.

The VA examiner must also comment on the frequency and severity of any instability and/or subluxation which is reported by the Veteran and/or demonstrated during the examination.  It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, to include instability of the knee.

All right knee pathology should be noted and the examiner should describe the extent and severity of the Veteran's right knee disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims files a copy of any notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

7. Thereafter, review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

8. Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC). Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


